 



Exhibit 10.27

AMENDMENT TO SENIOR SUBORDINATED NOTE

THIS AMENDMENT (the “Amendment”), dated as of this 25th day of October, 2007 by
and between ACROSS AMERICA REAL ESTATE CORP., a Colorado corporation, having an
office at 700 Seventeenth Street, Suite 1200, Denver, Colorado 80202 (“Maker”)
and GDBA INVESTMENTS, LLLP, a Colorado limited liability limited partnership,
having an office at 1440 Blake Street, Denver, Colorado 80202 (“Holder”).

WITNESSETH:

WHEREAS, Maker has executed and delivered to Holder a Senior Subordinated Note
dated September 28, 2006 (the “Note”) to evidence Maker’s indebtedness to Holder
in the principal amount of Three Million Five Hundred Thousand Dollars
($3,500,000.00); and

WHEREAS, Maker and Holder amended such Senior Subordinated Note (“Amendment
No. 1”) on May 7, 2007 to further subordinate the Note to a credit facility to
be extended to Maker by United Western Bank and otherwise modify certain terms
and provisions of the Note; and

WHEREAS, Maker and Holder amended such Senior Subordinated Note (“Amendment
No. 2”) on August 10, 2007 to waive a negative covenant which listed an “Event
of Default” under the Note as a net loss under GAAP of greater than $1,000,000
in any calendar quarter.

NOW, THEREFORE, in consideration of the premises set forth herein above, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, intending to be legally bound, the parties hereto do hereby
mutually and expressly understand and agree as follows:

1. Definitions. The definition of the term “Senior Debt” appearing in Section 5,
entitled “Definitions,” of the Note is hereby amended in its entirety to read as
follows:

“Senior Debt” means all indebtedness, obligations and other liabilities of the
Company to (i) Vectra Bank Colorado, national association, pursuant to that
certain First Amendment to Credit Agreement dated August 3, 2006, as amended,
(ii) United Western Bank (“UWB”) pursuant to that certain Credit Agreement dated
May 7, 2007 between UWB and Maker, as the same may be amended, modified,
restated or extended from time to time, (iii) BOCO Investments, LLC under that
certain Senior Subordinated Note dated October 25, 2007.

2. Subordination. The words “principal and” appearing in line ten of Section 2,
entitled “Subordination,” of the Note are hereby deleted.



12



--------------------------------------------------------------------------------



 



3. Representations and Warranties. Maker hereby represents and warrants, and
Holder hereby acknowledges and agrees, that (a) no default has occurred under
the Note, (b) except as provided herein, the Note has not been modified or
amended, and (c) the execution and delivery of this Agreement has been duly
authorized by all necessary action of the parties hereto.

4. Ratification. Except as modified by this Amendment, all of the terms of the
Note are ratified and reaffirmed and remain in full force and effect.

5. Inurement. The terms and conditions of this Amendment shall be binding upon
and shall inure to the benefit of the parties hereto, their successors and
assigns.

6. Governing Law. The terms and conditions of this Amendment shall be governed
by the applicable laws of the State of Colorado.

IN WITNESS WHEREOF the parties hereto have each caused this Amendment to be
executed by their respective duly authorized representatives, as of the day and
year first above written.

MAKER:

ACROSS AMERICA REAL ESTATE CORP.,
a Colorado corporation

By: /s/                                                  
Name:                                          
Title:                                            


HOLDER:

GDBA INVESTMENTS, LLLP,
a Colorado limited liability limited partnership

By: /s/                                                  
Name:                                          
Title:                                            




13